10. Turkey: progress report 2008 (vote)
- Before the vote on paragraph 4:
on behalf of the ALDE Group. - Mr President, in paragraph, please insert the adjective 'secular', so that the phrase would be: 'stable, democratic, pluralist, secular and prosperous society'.
on behalf of the Verts/ALE Group. - Mr President, after yesterday's debate and after consultation with the rapporteur, I would like to add one word to the amendment. The word would be 'transitional', and the amendment would then read as follows: 'except for temporary, transitional derogations'.
on behalf of the Verts/ALE Group. - Mr President, after yesterday's debate, I would like to propose replacing the word 'involve' with 'consult'.